Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to the application filed on 03/24/2021.
Claims 1-15, 57-59 and 61-62 are currently pending.
Claims 1-15, 57-59 and 61-62 are rejected.
Claims 1, 15 and 57 are independent claims.
- 
Claim Rejections - 35 USC § 103
5. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


7. 	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

8. 	Claims 1-15, 57-59 and 61-62 are rejected under 35 U.S.C. 103 as being unpatentable over Alireza Babaei et al. (US 2021/0227451 A1), hereinafter Babaei, in view of Jaehuk Jang et al. (US 2022/0279595 A2) hereinafter Jang.
For claim 1, Babaei teaches an apparatus (Babaei, Fig. 15 Wireless Device) comprising: 
at least one processor (Babaei, Fig. 15 item 1518, processor.); and 
at least one non-transitory memory (Babaei, Fig. 15 item 1512, memory.) and computer program code, wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to: 
	transmit a message which indicates a common control channel and indicates a type of the apparatus (Babaei, Fig. 30 and paragraph 209-210 teach transmitting a message which indicate a wireless device identity may be associated with a common control channel service data unit. See also paragraph 184.).
	Jang further teaches determining LCID which indicates a common control channel and transmitting a message comprising the determined LCID (Jang, Fig. 7 and paragraph 150 teaches determining LCID which indicates CCH SDU message and transmitting a message comprising the determined LCID.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Babaei with determining LCID which indicates a common control channel and transmitting a message comprising the determined LCID taught by Jang to have determine a logical channel identifier, wherein the logical channel identifier indicates a common control channel and indicates a type of the apparatus; and transmit a message comprising the determined logical channel identifier. Because both Babaei and Jang teach transmitting a message comprising LCID, Jang explicitly teaches determining LCID and transmitting message comprising the determined LCID. 
For claim 2, Babaei and Jang further teach the apparatus of claim 1, wherein the indicated type of the apparatus comprises a reduced capability type of apparatus (Babaei, Fig. 20A and paragraph 187 teach the first type wireless devices may be reduced capability wireless devices.).
For claim 3, Babaei and Jang further teach the apparatus of claim 1, wherein the determining the logical channel identifier comprises the apparatus being further configured to: determine that a common control channel service data unit is to be transmitted (Babaei, Fig. 30 and paragraph 240 teach the RRC setup request message may be based on a common control channel (CCCH) service data unit); and determine the logical channel identifier based, at least partially, on the determination that the common control channel service data unit is to be transmitted (Babaei, Fig. 30 and paragraph 240 teach the RRC setup request message may be based on a common control channel (CCCH) service data unit. Jang paragraphs 150-153 teach In some embodiments, the NR-lite UE may select the following logical channel identifier (LCD) according to the type of the message to transmit in the MSG 3, and transmit the MSG 3 based on the selected LCID. [0151] LCID A: used by the NR-lite UE (i.e., a UE limited in BW and max TB size) to transmit a 48-bit common control channel (CCCH) service data unit (SDU) message. [0152] LCID B: used to transmit a 48-bit CCCH SDU message. [0153] LCID C: used to transmit a 64-bit CCCH SDU message. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Babaei with Jang to have determine the logical channel identifier based, at least partially, on the determination that the common control channel service data unit is to be transmitted.).
For claim 4, Babaei and Jang further teach the apparatus of claim 1, wherein the logical channel identifier indicates a common control channel service data unit size (Jang paragraphs 150-153 teach In some embodiments, the NR-lite UE may select the following logical channel identifier (LCD) according to the type of the message to transmit in the MSG 3, and transmit the MSG 3 based on the selected LCID. [0151] LCID A: used by the NR-lite UE (i.e., a UE limited in BW and max TB size) to transmit a 48-bit common control channel (CCCH) service data unit (SDU) message. [0152] LCID B: used to transmit a 48-bit CCCH SDU message. [0153] LCID C: used to transmit a 64-bit CCCH SDU message.).
For claim 5, Babaei and Jang further teach the apparatus of claim 4, wherein the common control channel service data unit size comprises a predefined size, wherein the predefined size comprises at least one of: 48 bits or 64 bits (Jang paragraphs 150-153 teach In some embodiments, the NR-lite UE may select the following logical channel identifier (LCD) according to the type of the message to transmit in the MSG 3, and transmit the MSG 3 based on the selected LCID. [0151] LCID A: used by the NR-lite UE (i.e., a UE limited in BW and max TB size) to transmit a 48-bit common control channel (CCCH) service data unit (SDU) message. [0152] LCID B: used to transmit a 48-bit CCCH SDU message. [0153] LCID C: used to transmit a 64-bit CCCH SDU message.).
For claim 6, Babaei and Jang further teach the apparatus of claim 1, wherein the logical channel identifier comprises a value associated with reduced capability user equipment (Jang, claim 12 teaches receiving, from the UE with the reduced capability, an uplink message, wherein a logical channel identifier (LCID) of the uplink message is used to indicate the reduced capability.).
For claim 7, Babaei and Jang further teach the apparatus of claim 1, wherein the logical channel identifier is identified by a codepoint or an index (Jang paragraphs 150-153 teach In some embodiments, the NR-lite UE may select the following logical channel identifier (LCD) according to the type of the message to transmit in the MSG 3, and transmit the MSG 3 based on the selected LCID. [0151] LCID A: used by the NR-lite UE (i.e., a UE limited in BW and max TB size) to transmit a 48-bit common control channel (CCCH) service data unit (SDU) message. [0152] LCID B: used to transmit a 48-bit CCCH SDU message. [0153] LCID C: used to transmit a 64-bit CCCH SDU message.).
For claim 8, Babaei and Jang further teach the apparatus of claim 1, wherein the message includes at least a common control channel service data unit, wherein the common control channel service data unit includes at least a radio resource control connection request (Babaei, Fig. 12A and paragraph 209 teach the message may be an RRC setup request message. The RRC setup request message may be associated with a common control channel (CCCH) service data unit.).
For claim 9, Babaei and Jang further teach the apparatus of claim 8, wherein the radio resource control connection request comprises at least one of a radio resource control setup request or a radio resource control resume request (Babaei, Fig. 12A and paragraph 209 teach the message may be an RRC setup request message. The RRC setup request message may be associated with a common control channel (CCCH) service data unit.).
For claim 10, Babaei and Jang further teach the apparatus of claim 1, wherein the apparatus is in at least one of a radio resource control inactive state or a radio resource control idle state (Babaei, Fig. 12A and paragraph 245 teach  the wireless device may be in an RRC idle state.).
For claim 11, Babaei and Jang further teach the apparatus of claim 1, wherein the message comprises a random access procedure message 3 or a random access procedure message A (Babaei, Fig. 12A and paragraph 208 teach transmitting message comprising Msg3.).
For claim 12, Babaei and Jang further teach the apparatus of claim 1, wherein the logical channel identifier indicates that the apparatus comprises a reduced capability apparatus of one or a plurality of types (Babaei, Fig 12A. and paragraph 272 teach The Msg 3 may comprise an identity of the wireless device indicating that the wireless device is of the first type. The wireless device may receive a contention resolution MAC CE comprising the identity of the wireless device. The reception of the contention resolution MAC CE comprising the wireless device identity may indicate that the wireless devices of the first type is allowed access and/or is not barred from accessing/camping on the first cell. Paragraph 184 also teaches a UE Contention Resolution Identity MAC CE may be identified by MAC subheader with an LCID associated with the UE Contention Resolution MAC CE.).
For claim 13, Babaei and Jang further teach the apparatus of claim 1, wherein the logical channel identifier comprises one of a plurality of logical channel identifiers that are configured to indicate an apparatus type (Babaei, Fig 12A. and paragraph 272 teach The Msg 3 may comprise an identity of the wireless device indicating that the wireless device is of the first type. The wireless device may receive a contention resolution MAC CE comprising the identity of the wireless device. The reception of the contention resolution MAC CE comprising the wireless device identity may indicate that the wireless devices of the first type is allowed access and/or is not barred from accessing/camping on the first cell. Paragraph 184 also teaches a UE Contention Resolution Identity MAC CE may be identified by MAC subheader with an LCID associated with the UE Contention Resolution MAC CE.).

For claim 14, Babaei and Jang further teach the apparatus of claim 1, wherein the logical channel identifier comprises one of a plurality of logical channel identifiers, wherein a first logical channel identifier of the plurality of logical channel identifiers indicates a first common control channel service data unit and a second logical channel identifier of the plurality of logical channel identifiers indicates a second common control channel service data unit, wherein a size of the first common control channel service data unit and a size of the second common control channel service data unit are different (Jang paragraphs 150-153 teach In some embodiments, the NR-lite UE may select the following logical channel identifier (LCD) according to the type of the message to transmit in the MSG 3, and transmit the MSG 3 based on the selected LCID. [0151] LCID A: used by the NR-lite UE (i.e., a UE limited in BW and max TB size) to transmit a 48-bit common control channel (CCCH) service data unit (SDU) message. [0152] LCID B: used to transmit a 48-bit CCCH SDU message. [0153] LCID C: used to transmit a 64-bit CCCH SDU message.).
For claim 15, Babaei teaches a method comprising: 
	transmitting a message which indicates a common control channel and indicates a type of the apparatus (Babaei, Fig. 30 and paragraph 209-210 teach transmitting a message which indicate a wireless device identity may be associated with a common control channel service data unit. See also paragraph 184.).
	Jang further teaches determining LCID which indicates a common control channel and transmitting a message comprising the determined LCID (Jang, Fig. 7 and paragraph 150 teaches determining LCID which indicates CCH SDU message and transmitting a message comprising the determined LCID.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Babaei with determining LCID which indicates a common control channel and transmitting a message comprising the determined LCID taught by Jang to have determining a logical channel identifier, wherein the logical channel identifier indicates a common control channel and indicates a type of the apparatus; and transmitting a message comprising the determined logical channel identifier. Because both Babaei and Jang teach transmitting a message comprising LCID, Jang explicitly teaches determining LCID and transmitting message comprising the determined LCID. 
For claim 57, Babaei teaches an apparatus (Babaei, Fig. 15 base station) comprising: 
at least one processor (Babaei, Fig. 15 item 1558, processor.); and 
at least one non-transitory memory (Babaei, Fig. 15 item 1552, memory.) and computer program code, wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to: 
	receiving, from a user equipment, a message which indicates a common control channel and indicates a type of the apparatus (Babaei, Fig. 30 and paragraph 209-210 teach transmitting a message which indicate a wireless device identity may be associated with a common control channel service data unit. See also paragraph 184.); and 
	determine whether the user equipment comprises a reduced capability user equipment based on the logical channel identifier (Babaei, Fig 12A. and paragraph 272 teach The Msg 3 may comprise an identity of the wireless device indicating that the wireless device is of the first type. The wireless device may receive a contention resolution MAC CE comprising the identity of the wireless device. The reception of the contention resolution MAC CE comprising the wireless device identity may indicate that the wireless devices of the first type is allowed access and/or is not barred from accessing/camping on the first cell. Paragraph 184 also teaches a UE Contention Resolution Identity MAC CE may be identified by MAC subheader with an LCID associated with the UE Contention Resolution MAC CE.).
	Jang further teaches determine whether the user equipment comprises a reduced capability user equipment based on the logical channel identifier (Jang paragraphs 150-153 teach In some embodiments, the NR-lite UE may select the following logical channel identifier (LCD) according to the type of the message to transmit in the MSG 3, and transmit the MSG 3 based on the selected LCID. [0151] LCID A: used by the NR-lite UE (i.e., a UE limited in BW and max TB size) to transmit a 48-bit common control channel (CCCH) service data unit (SDU) message. [0152] LCID B: used to transmit a 48-bit CCCH SDU message. [0153] LCID C: used to transmit a 64-bit CCCH SDU message.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Babaei with determine whether the user equipment comprises a reduced capability user equipment based on the logical channel identifier taught by Jang to have receive, from a user equipment, a message comprising a logical channel identifier, wherein the logical channel identifier indicates a common control channel and indicates a type of the user equipment; and determine whether the user equipment comprises a reduced capability user equipment based on the logical channel identifier. Because both Babaei and Jang teach transmitting a message comprising LCID, Jang explicitly teaches determining LCID and transmitting message comprising the determined LCID. 
For claim 58, Babaei and Jang further teach the apparatus of claim 57, wherein the indicated type of the user equipment comprises a reduced capability type of user equipment (Babaei, Fig. 20A and paragraph 187 teach the first type wireless devices may be reduced capability wireless devices.).
For claim 59, Babaei and Jang further teach the apparatus of claim 57, wherein the logical channel identifier indicates a common control channel service data unit size (Jang paragraphs 150-153 teach In some embodiments, the NR-lite UE may select the following logical channel identifier (LCD) according to the type of the message to transmit in the MSG 3, and transmit the MSG 3 based on the selected LCID. [0151] LCID A: used by the NR-lite UE (i.e., a UE limited in BW and max TB size) to transmit a 48-bit common control channel (CCCH) service data unit (SDU) message. [0152] LCID B: used to transmit a 48-bit CCCH SDU message. [0153] LCID C: used to transmit a 64-bit CCCH SDU message.).
For claim 61, Babaei and Jang further teach the apparatus of claim 57, wherein the logical channel identifier comprises a value associated with reduced capability user equipment (Jang, claim 12 teaches receiving, from the UE with the reduced capability, an uplink message, wherein a logical channel identifier (LCID) of the uplink message is used to indicate the reduced capability.).
For claim 62, Babaei and Jang further teach the apparatus of claim 57, wherein the logical channel identifier is identified by a codepoint or an index (Jang paragraphs 150-153 teach In some embodiments, the NR-lite UE may select the following logical channel identifier (LCD) according to the type of the message to transmit in the MSG 3, and transmit the MSG 3 based on the selected LCID. [0151] LCID A: used by the NR-lite UE (i.e., a UE limited in BW and max TB size) to transmit a 48-bit common control channel (CCCH) service data unit (SDU) message. [0152] LCID B: used to transmit a 48-bit CCCH SDU message. [0153] LCID C: used to transmit a 64-bit CCCH SDU message.).

Conclusion
9. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILL W LIN whose telephone number is (571)272-8749. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILL W LIN/Primary Examiner, Art Unit 2412